471 F.2d 292
Clarence L. JENKINS, Petitioner-Appellant,v.John W. WINGO, Warden Kentucky State Penitentiary,Respondent-Appellee.
No. 72-1626.
United States Court of Appeals,Sixth Circuit.
Nov. 15, 1972.

Clarence L. Jenkins, pro se.
Ed W. Hancock, Atty. Gen., Carl Miller, Asst. Atty. Gen., Frankfort, Ky., on brief for respondent-appellee.
Before EDWARDS and KENT, Circuit Judges, and GUBOW,* District Judge.
PER CURIAM.


1
This is an appeal from denial of petition for writ of habeas corpus before a District Judge in the Western District of Kentucky.  Appellant had previously pled guilty in the Allen County Circuit Court of Kentucky on three charges concerning armed robbery, housebreaking and malicious shooting with intent to kill.  The sentences were made to run concurrently, the longest one of them being 15 years.


2
The state trial court records indicate conclusively that appellant had pled not guilty; that he had had counsel appointed for him; that subsequently he appeared before a state trial judge, and with counsel present, changed his plea to guilty on all three counts.  The sentences, as recited above, were recommended to the state trial judge by the state attorney in open court.


3
It seems obvious from the state trial record and the careful questioning of appellant by the state trial judge that the District Judge's finding that this was a voluntary plea of guilty was one which could appropriately be made on the basis of the state trial court record.


4
For these reasons and others set forth in the opinion of the District Judge, the judgment of the District Court is affirmed, 353 F. Supp. 285.



*
 Honorable Lawrence Gubow, United States District Judge for the Eastern District of Michigan, Southern Division, sitting by designation